Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Oncternal Therapeutics, Inc., a Delaware corporation (the “Company”), and Frank
Hsu, M.D. (“Executive”), and shall be effective as of August 26, 2019 (the
“Effective Date”).

WHEREAS, the Company desires to employ Executive, and Executive desires to
accept employment with the Company, on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1.Definitions.  As used in this Agreement, the following terms shall have the
following meanings:

 

(a)“Board” means the Board of Directors of the Company.

 

(b)“California WARN Act” means California Labor Code Sections 1400 et seq.

 

(c)“Cause” means any of the following:

(i) the commission of an act of fraud, embezzlement or dishonesty by Executive,
or the commission of some other illegal act by Executive;

(ii) a conviction of, or plea of “guilty” or “no contest” to, a felony by
Executive;

(iii) any unauthorized use or disclosure by Executive of confidential
information or trade secrets of the Company or any successor or affiliate
thereof;

(iv) Executive’s gross negligence, insubordination or material violation of any
duty of loyalty to the Company or any successor or affiliate thereof, or any
other material misconduct on the part of Executive;

(v)Executive’s ongoing and repeated failure or refusal to perform or neglect of
Executive’s duties as required by this Agreement, which failure, refusal or
neglect continues for fifteen (15) days following Executive’s receipt of written
notice from the Board or the Company’s Chief Executive Officer (the “CEO”)
stating with specificity the nature of such failure, refusal or neglect; or

(vi) Executive’s breach of any Company policy or any material provision of this
Agreement;

provided, however, that prior to the determination that “Cause” under this
Section 1(c) has occurred, the Company shall (A) provide to Executive in
writing, in reasonable detail, the reasons for the determination that such
“Cause” exists, (B) other than with respect to clause (v) above

 

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

which specifies the applicable period of time for Executive to remedy his
breach, afford Executive a reasonable opportunity to remedy any such breach, (C)
provide Executive an opportunity to be heard prior to the final decision to
terminate Executive’s employment hereunder for such “Cause” and (D) make any
decision that such “Cause” exists in good faith.

The foregoing definition shall not in any way preclude or restrict the right of
the Company or any successor or affiliate thereof to discharge or dismiss
Executive for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Cause.

(d)“Change in Control” means and includes each of the following:

 

(i)A transaction or series of transactions (other than an offering of the
Company’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission or a transaction or series of
transactions that meets the requirements of clauses (1) and (2) of
subsection (iii) below) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s securities outstanding immediately after such acquisition; or

(ii)During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
of the Company (other than a director of the Company designated by a person who
shall have entered into an agreement with the Company to effect a transaction
described in subsections (i) or (iii)) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors of the Company then still in office who either were
directors of the Company at the beginning of the two (2)-year period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or

(iii)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(1)which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company

2

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

(the Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

(2)after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (2) as beneficially owning fifty percent (50%) or
more of the combined voting power of the Successor Entity solely as a result of
the voting power held in the Company prior to the consummation of the
transaction.

The Board shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change in Control has occurred
pursuant to the above definition, the date of the occurrence of such Change in
Control and any incidental matters relating thereto.

(e)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury Regulations and other interpretive guidance issued thereunder.

(f)“Good Reason” means the occurrence of any of the following events or
conditions without Executive’s written consent:

 

(i)a material diminution in Executive’s authority, duties or responsibilities;

(ii)a material diminution in Executive’s base compensation, unless such a
reduction is imposed across-the-board to senior management of the Company;

(iii)a material change in the geographic location at which Executive must
perform his duties (and the parties agree that the relocation of the geographic
location at which Executive must perform his duties by more than fifty (50)
miles from the then-current such location without the Executive’s consent (other
than Executive's relocation contemplated by Section 3(h) below) shall constitute
a material change); or

(iv)any other action or inaction that constitutes a material breach by the
Company or any successor or affiliate of its obligations to Executive under this
Agreement.

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
ninety (90) days of the occurrence of such event.  The Company or any successor
or affiliate shall have a period of thirty (30) days to cure such event or
condition after receipt of written notice of such event from
Executive.  Executive’s termination of employment by reason of resignation from
employment with the Company for Good Reason must occur within thirty (30) days
following the expiration of the foregoing thirty (30) day cure period.  

(g)“Involuntary Termination” means (i) the termination of Executive’s employment
by the Company other than for Cause, or (ii) Executive’s resignation of
employment with the Company for Good Reason.  Executive’s termination of
employment by reason of

3

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

Executive’s death or discharge by the Company following Executive’s Permanent
Disability shall not constitute an Involuntary Termination.  

(h)Executive’s “Permanent Disability” shall be deemed to have occurred if
Executive shall become physically or mentally incapacitated or disabled or
otherwise unable fully to discharge his duties hereunder for a period of ninety
(90) consecutive calendar days or for one hundred twenty (120) calendar days in
any one hundred eighty (180) calendar-day period.  The existence of Executive’s
Permanent Disability shall be determined by the Company on the advice of a
physician chosen by the Company and the Company reserves the right to have
Executive examined by a physician chosen by the Company at the Company’s
expense.

(j)“Stock Awards” means all stock options, restricted stock and such other
awards granted pursuant to the Company’s stock option and equity incentive award
plans or agreements and any shares of stock issued upon exercise thereof.  

(k)“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act,
29 U.S.C. Sections 2101 et seq., and the Department of Labor regulations
thereunder.

2.Services to Be Rendered.  

(a)Duties and Responsibilities.  Executive shall serve as Chief Medical Officer
of the Company.  In the performance of such duties, Executive shall report
directly to the CEO and shall be subject to the direction of the CEO and to such
limits upon Executive’s authority as the CEO may from time to time impose.  In
the event of the CEO’s incapacity or unavailability, Executive shall be subject
to the direction of the Board.  Executive hereby consents to serve as an officer
and/or director of the Company or any subsidiary or affiliate thereof without
any additional salary or compensation, if so requested by the CEO.  Executive
shall be employed by the Company on a full-time basis.  Executive’s primary
place of work shall be the Company’s facility in San Diego, California, or such
other locations designated by the CEO from time to time.  Executive shall also
render services at such other places within or outside the United States as the
CEO may direct from time to time.  Executive shall be subject to and comply with
the policies and procedures generally applicable to senior management of the
Company to the extent the same are not inconsistent with any term of this
Agreement.

(b)Exclusive Services.  Executive shall at all times faithfully, industriously
and to the best of his ability, experience and talent perform to the
satisfaction of the Board and the CEO all of the duties that may be assigned to
Executive hereunder and shall devote substantially all of his productive time
and efforts to the performance of such duties.  Subject to the terms of the
Proprietary Information and Inventions Agreement referred to in Section 5(b),
this shall not preclude Executive from devoting time to personal and family
investments or serving on community and civic boards, or participating in
industry associations, provided such activities do not interfere with his duties
to the Company, as determined in good faith by the CEO.  Executive agrees that
he will not join any boards, other than community and civic boards (which do not
interfere with his duties to the Company), without the prior approval of the
CEO.

4

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

3.Compensation and Benefits.  The Company shall pay or provide, as the case may
be, to Executive the compensation and other benefits and rights set forth in
this Section 3.

(a)Base Salary.  The Company shall pay to Executive a base salary of $400,000
per year, payable in accordance with the Company’s usual pay practices (and in
any event no less frequently than monthly).  Executive’s base salary shall be
subject to review annually by and at the sole discretion of the Compensation
Committee of the Board or its designee.

(b)Annual Bonus.  Executive shall participate in any annual bonus plan that the
Board or its designee may approve for the senior managers of the Company. In
addition to Executive's base salary, Executive may be eligible to earn, for each
fiscal year of the Company ending during the term of Executive's employment with
the Company, an annual cash performance bonus under the Company’s bonus plan, as
approved from time to time by the Board.  Executive’s target bonus under any
such annual bonus plan shall be thirty-five percent (35%) of Executive’s base
salary actually paid for the year to which such annual bonus relates (the
“Target Bonus”).  Executive's actual annual bonus will be determined on the
basis of Executive's and/or the Company’s or its affiliates’ attainment of
financial or other performance criteria established by the Board or its designee
in accordance with the terms and conditions of such bonus plan.  Except as
otherwise provided in this Agreement, Executive must be employed by the Company
on the date of payment of such annual bonus in order to be eligible to receive
such annual bonus.  Executive hereby acknowledges and agrees that nothing
contained herein confers upon Executive any right to an annual bonus in any
year, and that whether the Company pays Executive an annual bonus and the amount
of any such annual bonus will be determined by the Company in its sole
discretion. Executive’s annual bonus for 2019 shall be pro-rated for partial
year service.

     (c) Benefits.  Executive shall be entitled to participate in benefits under
the Company’s benefit plans and arrangements, including, without limitation, any
employee benefit plan or arrangement made available in the future by the Company
to its senior management, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. The
Company shall have the right to amend or delete any such benefit plan or
arrangement made available by the Company to its senior management and not
otherwise specifically provided for herein.  

(d)Expenses.  The Company shall reimburse Executive for reasonable out-of-pocket
business expenses incurred in connection with the performance of his duties
hereunder, subject to (i) such policies as the Company may from time to time
establish, and (ii) Executive furnishing the Company with evidence in the form
of receipts satisfactory to the Company substantiating the claimed
expenditures.  

(e)Paid Time Off.  Executive shall be entitled to such periods of paid time off
(“PTO”) each year as provided from time to time under the Company’s PTO policy
and as otherwise provided for senior management.

(f)Stock Awards and Plans.  

(i)As soon as practicable following the Effective Date, and subject to the
approval of the Compensation Committee of the Board, Executive shall receive
stock options

5

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

to purchase 150,000 shares of the Company’s common stock pursuant to the
Company’s 2019 Incentive Award Plan (the “Equity Plan”). Such stock options
shall have an exercise price equal to the “Fair Market Value” per share of the
Company’s common stock on the date of grant, as determined pursuant to the
Equity Plan. Such stock options shall be incentive stock options to the extent
permitted under the Code. The shares subject to such stock options shall vest as
follows: one-fourth (1/4th) of the shares subject to the stock options shall
vest on the first anniversary of the Effective Date, and the remaining shares
subject to the option shall vest in thirty-six (36) equal monthly installment
over the three-year period thereafter, subject to Executive’s continued
employment or service with the Company on each such date. Such stock options
shall have a ten (10) year term and shall be subject to the terms and conditions
of the Equity Plan and the stock option agreement pursuant to which such stock
options are granted.  

(ii)Executive shall be entitled to participate in any equity or other employee
benefit plan that is generally available to members of senior management of the
Company. Except as otherwise provided in this Agreement, Executive’s
participation in and benefits under any such plan shall be on the terms and
subject to the conditions specified in the governing document of the particular
plan.

(g)Stock Award Acceleration.

(i)In the event of Executive’s Involuntary Termination, the vesting and/or
exercisability of each of Executive’s outstanding unvested Stock Awards shall be
automatically accelerated on the date of Executive’s Involuntary Termination as
to the number of Stock Awards that would vest over the six (6) month period
following the date of Executive’s Involuntary Termination had Executive remained
continuously employed by the Company during such period.

(ii)In the event of Executive's termination of employment as a result of
Executive’s death or following Executive’s Permanent Disability, the vesting
and/or exercisability of any outstanding unvested portions of such Stock Awards
shall be automatically accelerated on the date of Executive's death or
termination.

(iii)In the event of Executive’s Involuntary Termination within twelve (12)
months following a Change in Control, the vesting and/or exercisability of any
outstanding unvested portions of such Stock Awards shall be automatically
accelerated on the later of (A) the date of Executive’s Involuntary Termination
and (B) the date of the Change in Control.  In addition, with respect to Stock
Awards granted to Executive on or after the Effective Date, such Stock Awards
may be exercised by Executive (or Executive’s legal guardian or legal
representative) until the latest of (A) three (3) months after the date of
Executive’s Involuntary Termination, (B) with respect to any portion of the
Stock Awards that become exercisable on the date of a Change in Control pursuant
to this Section 3(g)(iii), three (3) months after the date of the Change in
Control, or (C) such longer period as may be specified in the applicable Stock
Award agreement; provided, however, that in no event shall any Stock Award
remain exercisable beyond the original outside expiration date of such Stock
Award.

(iv)The vesting pursuant to clauses (i), (ii) and (iii) of this Section 3(g)
shall be cumulative.  The foregoing provisions are hereby deemed to be a part of
each Stock Award

6

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

and to supersede any less favorable provision in any agreement or plan regarding
such Stock Award.

(h)Relocation.  

(i)The Company expects Executive to relocate his principal place of residence
from Foster City, California to San Diego, California on or before December 31,
2019.  In furtherance of Executive’s relocation, the Company shall pay for or
reimburse Executive for reasonable and customary moving and relocation costs,
and realtor costs incurred by Executive in connection with the purchase of
Executive’s residence in San Diego, California, and the sale of Executive’s
residence in Foster City, California (collectively, the “Relocation
Reimbursement”).

(ii)In addition, the Company shall pay to Executive a tax gross-up (the “Tax
Gross-Up”) for any federal and state income and employment taxes Executive is
required to pay resulting from the Relocation Reimbursement and from the Tax
Gross-Up, which Tax Gross-Up shall be paid in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(v).  All amounts eligible for the Relocation
Reimbursement must be incurred by and paid to Executive during the term of his
employment with the Company.  The Relocation Reimbursement and the Tax Gross-Up
shall be paid to Executive within thirty (30) days following the Company’s
receipt of a written request for such reimbursement, but subject to receipt by
the Company of supporting receipts and/or documentation and/or receipts in form
and substance reasonably acceptable to the Company.  If Executive voluntarily
terminates his employment without Good Reason prior to the second anniversary of
the Effective Date, Executive shall repay to the Company a pro rata portion of
the Relocation Reimbursement and any Tax Gross-Up based on the number of days
elapsed in the two-year period ending on the second anniversary of the Effective
Date.  The Company will have the right to offset such amounts against any
compensation otherwise payable to Executive on the date of Executive’s
termination of employment.

(iii) Notwithstanding the provisions of Sections 3(h)(i) and 3(h)(ii), above,
the Relocation Reimbursement and any Tax Gross-Up shall be subject to an
aggregate cap of $125,000.

(iv)In addition to the foregoing, the Company will pay for or reimburse
Executive up to $14,000 for temporary housing (including temporary furnishings)
in San Diego, California, subject to the Company’s prior approval of Executive’s
temporary housing arrangements.

4.Severance.  Executive shall be entitled to receive benefits upon a termination
of employment only as set forth in this Section 4:

(a)At-Will Employment; Termination.  The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, with or without
notice.  If Executive’s employment terminates for any reason, Executive shall
not be entitled to any payments, benefits, damages, awards or compensation other
than as provided in this Agreement.  Executive’s employment under this Agreement
shall be terminated immediately on the death of Executive.  

7

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

(b)Severance Upon Involuntary Termination.   Subject to Sections 4(d) and 9(o)
and Executive’s continued compliance with Section 5, if Executive’s employment
is Involuntarily Terminated, Executive shall be entitled to receive, in lieu of
any severance benefits to which Executive may otherwise be entitled under any
severance plan or program of the Company, the benefits provided below:

(i)the Company shall pay to Executive his fully earned but unpaid base salary,
when due, through the date of Executive’s Involuntary Termination at the rate
then in effect, all accrued but unused PTO, plus all other benefits, if any,
under any Company group retirement plan, nonqualified deferred compensation
plan, equity award plan or agreement (other than any such plan or agreement
pertaining to Stock Awards whose treatment is prescribed by Section 3(g) above),
health benefits plan or other Company group benefit plan to which Executive may
be entitled pursuant to the terms of such plans or agreements at the time of
Executive’s Involuntary Termination (the “Accrued Obligations”);

(ii)Executive shall be entitled to receive severance pay in an amount equal to
six (6) multiplied by Executive’s monthly base salary as in effect immediately
prior to the date of Executive’s Involuntary Termination, which amount will be
payable in cash in a lump sum within ten (10) days following the effective date
of Executive's Release (as defined below); and

(iii) for the period beginning on the date of Executive’s Involuntary
Termination and ending on the date which is six (6) full months following the
date of Executive’s Involuntary Termination (or, if earlier, (A) the date on
which the applicable continuation period under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) expires or (B) the date
Executive becomes eligible to receive the equivalent or increased healthcare
coverage from a subsequent employer) (such period, the “COBRA Coverage Period”),
if Executive and his eligible dependents who were covered under the Company’s
health insurance plans as of the date of Executive’s Involuntary Termination
elect to have COBRA coverage and are eligible for such coverage, the Company
shall directly pay or reimburse Executive on a monthly basis for an amount equal
to (1) the monthly premium Executive is required to pay for continuation
coverage pursuant to COBRA for Executive and his eligible dependents who were
covered under the Company’s health plans as of the date of Executive’s
Involuntary Termination (calculated by reference to the premium as of the date
of Executive’s Involuntary Termination) less (2) the amount Executive would have
had to pay to receive group health coverage for Executive and his covered
dependents based on the cost sharing levels in effect on the date of Executive’s
Involuntary Termination.  If any of the Company’s health benefits are
self-funded as of the date of Executive’s Involuntary Termination, or if the
Company cannot provide the foregoing benefits in a manner that is exempt from
Section 409A (as defined below) or that is otherwise compliant with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), instead of providing the payments or reimbursements as set forth above,
the Company shall instead pay to Executive the foregoing monthly amount as a
taxable monthly payment for the COBRA Coverage Period (or any remaining portion
thereof).  Executive shall be solely responsible for all matters relating to
continuation of coverage pursuant to COBRA, including, without limitation, the
election of such coverage and the timely payment of premiums. Executive shall
notify the Company immediately if Executive becomes eligible to receive the
equivalent or increased healthcare coverage by means of subsequent employment or
self-employment.

8

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

(iv)Notwithstanding anything to the contrary in this Section 4(b), and subject
to Sections 4(d) and 9(o) and Executive's continued compliance with Section 5,
in the event of Executive's Involuntary Termination during the twelve (12) month
period following a Change in Control, (A) the references to six (6) months in
clauses (ii) and (iii) shall be increased to twelve (12) months, and (B)
Executive shall be entitled to receive, in addition to the severance benefits
described in clauses (ii) and (iii) above (as modified by this clause (iv)), an
amount equal to Executive’s Target Bonus for the year in which Executive's
Involuntary Termination occurs, pro-rated to reflect the portion of such year
that has elapsed prior to the date of Executive's Involuntary Termination,
payable in cash in a lump sum within ten (10) days following the effective date
of Executive's Release.

(c)Termination for Cause, Voluntary Resignation Without Good Reason, Death or
Permanent Disability.  In the event of Executive’s termination of employment as
a result of Executive’s discharge by the Company for Cause or Executive’s
resignation without Good Reason, or, except as provided in Section 3(g), as a
result of Executive’s death or termination of employment following Executive’s
Permanent Disability, the Company shall not have any other or further
obligations to Executive under this Agreement (including any financial
obligations) except that Executive shall be entitled to receive the Accrued
Obligations.  In addition, except as provided in Section 3(g), all vesting of
Executive’s unvested Stock Awards previously granted to him by the Company shall
cease and none of such unvested Stock Awards shall be exercisable following the
date of such termination.  The foregoing shall be in addition to, and not in
lieu of, any and all other rights and remedies which may be available to the
Company under the circumstances, whether at law or in equity.

(d)Release.  As a condition to Executive’s receipt of any post-termination
benefits pursuant to Sections 3(g) and 4(b) above (other than any Accrued
Obligations), Executive (or in the event of his death or Permanent Disability,
his estate or his legal representative) shall execute and not revoke a general
release of all claims in favor of the Company and its affiliates (the “Release”)
in the form attached hereto as Exhibit A.  In the event the Release does not
become effective within the fifty-five (55) day period following the date of
Executive’s termination of employment, Executive shall not be entitled to the
aforesaid payments and benefits.  

(e)Exclusive Remedy.  Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination.  In
the event of Executive’s termination of employment with the Company, Executive’s
sole remedy shall be to receive the payments and benefits described in this
Section 4.  In addition, Executive acknowledges and agrees that he is not
entitled to any reimbursement by the Company for any taxes payable by Executive
as a result of the payments and benefits received by Executive pursuant to this
Section 4, including, without limitation, any excise tax imposed by Section 4999
of the Code.  Any payments made to Executive under this Section 4 shall be
inclusive of any amounts or benefits to which Executive may be entitled pursuant
to the WARN Act or the California WARN Act.

(f)No Mitigation.  Except as otherwise provided in Section 4(b)(iii) above,
Executive shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit

9

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

provided for in this Section 4 be reduced by any compensation earned by
Executive as the result of employment by another employer or self-employment or
by retirement benefits; provided, however, that loans, advances or other amounts
owed by Executive to the Company may be offset by the Company against amounts
payable to Executive under this Section 4.  

(g)Return of the Company’s Property.  In the event of Executive’s termination of
employment for any reason, the Company shall have the right, at its option, to
require Executive to vacate his offices prior to or on the effective date of
separation and to cease all activities on the Company’s behalf.  Upon
Executive’s termination of employment in any manner, as a condition to
Executive’s receipt of any severance benefits described in this Agreement,
Executive shall immediately surrender to the Company all lists, books and
records of, or in connection with, the Company’s business, and all other
property belonging to the Company, it being distinctly understood that all such
lists, books and records, and other documents, are the property of the
Company.  Executive shall deliver to the Company a signed statement certifying
compliance with this Section 4(g) prior to the receipt of any severance benefits
described in this Agreement.

5.Certain Covenants.

 

(a)Noncompetition.  Except as may otherwise be approved by the Board, during the
term of Executive’s employment, Executive shall not have any ownership interest
(of record or beneficial) in, or have any interest as an employee, salesman,
consultant, officer or director in, or otherwise aid or assist in any manner,
any firm, corporation, partnership, proprietorship or other business that
engages in any county, city or part thereof in the United States and/or any
foreign country in a business which competes directly or indirectly with the
Company’s business (as determined by the Board) in such county, city or part
thereof, so long as the Company, or any successor in interest of the Company to
the business and goodwill of the Company, remains engaged in such business in
such county, city or part thereof or continues to solicit customers or potential
customers therein; provided, however, that Executive may own, directly or
indirectly, solely as an investment, securities of any entity which are traded
on any national securities exchange if Executive (i) is not a controlling person
of, or a member of a group which controls, such entity; or (ii) does not,
directly or indirectly, own one percent (1%) or more of any class of securities
of any such entity.

(b)Confidential Information.  Executive and the Company have entered into the
Company’s standard employee proprietary information and inventions agreement
(the “Proprietary Information and Inventions Agreement”).  Executive agrees to
perform each and every obligation of Executive therein contained.

(c)Solicitation of Employees.  Executive shall not during the term of
Executive’s employment and for a period of one (1) year following Executive's
termination of employment (the “Restricted Period”), directly or indirectly,
solicit or attempt to solicit any employee of the Company or any of its
affiliates to terminate his or her relationship with the Company or its
affiliates in order to become an employee or consultant to or for any other
person or entity, or otherwise encourage or solicit any employee of the Company
or any of its affiliates to leave the Company or such affiliates for any reason
or to devote less than all of any such employee’s efforts to the affairs of the
Company.

10

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

(d)Solicitation of Consultants.  Executive shall not during the term of
Executive’s employment and for the Restricted Period, directly or indirectly,
solicit or attempt to solicit any consultant then under contract with the
Company or any of its affiliates to terminate his, her or its relationship with
the Company or its affiliates in order to become an employee or consultant to or
for any other person or entity, or otherwise encourage or solicit any consultant
of the Company or any of its affiliates to leave the Company or such affiliates
for any reason or to reduce his, her or its business relationship or time
commitment to the Company.

(e)Rights and Remedies Upon Breach.  If Executive breaches or threatens to
commit a breach of any of the provisions of this Section 5 (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

(i)Specific Performance.  The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, all without the
need to post a bond or any other security or to prove any amount of actual
damage or that money damages would not provide an adequate remedy, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide
adequate remedy to the Company; and

(ii)Accounting and Indemnification.  The right and remedy to require Executive
(A) to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by Executive
or any associated party deriving such benefits as a result of any such breach of
the Restrictive Covenants; and (B) to indemnify the Company against any other
losses, damages (including special and consequential damages), costs and
expenses, including actual attorneys’ fees and court costs, which may be
incurred by them and which result from or arise out of any such breach or
threatened breach of the Restrictive Covenants.

(f)Severability of Covenants/Blue Pencilling.  If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the Restrictive Covenants shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.  If any
court determines that any of the Restrictive Covenants, or any part thereof, are
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.  Executive hereby waives any and all right to attack the
validity of the Restrictive Covenants on the grounds of the breadth of their
geographic scope or the length of their term.

(g)Enforceability in Jurisdictions.  The Company and Executive intend to and do
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of  any jurisdiction within the geographical scope of such covenants.  If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the Company and Executive that such determination not bar or in
any way affect the right of the Company to the relief provided above

11

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

in the courts of any other jurisdiction within the geographical scope of such
covenants, as to breaches of such covenants in such other respective
jurisdictions, such covenants as they relate to each jurisdiction being, for
this purpose, severable into diverse and independent covenants.

(h)Whistleblower Provision. Nothing herein is intended to or shall prevent
Executive from communicating directly with, cooperating with, or providing
information to, any federal, state or local government regulator, including, but
not limited to, the U.S. Securities and Exchange Commission, the U.S. Commodity
Futures Trading Commission, or the U.S. Department of Justice.  Executive
acknowledges that the Company has provided Executive with the following notice
of immunity rights in compliance with the requirements of the Defend Trade
Secrets Act: (i) Executive shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of proprietary
information of the Company that is made in confidence to a Federal, State, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, (ii) Executive shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of proprietary information of the Company that is made in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal and (iii) if Executive files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, Executive may disclose the
proprietary information to Executive's attorney and use the proprietary
information in the court proceeding, if Executive files any document containing
the proprietary information under seal, and does not disclose the proprietary
information, except pursuant to court order.

(i)Definitions.  For purposes of this Section 5, the term “Company” means not
only Oncternal Therapeutics, Inc., but also any company, partnership or entity
which, directly or indirectly, controls, is controlled by or is under common
control with Oncternal Therapeutics, Inc.

6.Insurance; Indemnification.  

(a)Insurance.  The Company shall have the right to take out life, health,
accident, “key-man” or other insurance covering Executive, in the name of the
Company and at the Company’s expense in any amount deemed appropriate by the
Company.  Executive shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies.

(b)Indemnification.  Executive will be provided with indemnification against
third party claims related to his work for the Company as required by Delaware
law.  The Company shall provide Executive with directors and officers liability
insurance coverage at least as favorable as that which the Company may maintain
from time to time for other similarly-situated employees.

7.Arbitration.  Any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Agreement shall be settled by final
and binding arbitration in San Diego County, California, before a single neutral
arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association
(“AAA”), and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction.  The Rules may be found online at www.adr.org.
Arbitration may be compelled pursuant to the California Arbitration Act (Code of
Civil Procedure §§ 1280 et seq.).  If the parties are unable to agree upon an
arbitrator, one shall be appointed by the AAA in accordance

12

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

with its Rules.  Each party shall pay the fees of its own attorneys, the
expenses of its witnesses and all other expenses connected with presenting its
case; however, Executive and the Company agree that, to the extent permitted by
law, the arbitrator may, in his or her discretion, award reasonable attorneys’
fees to the prevailing party; provided, further, that the prevailing party shall
be reimbursed for such fees, costs and expenses within forty-five (45) days
following any such award, but in no event later than the last day of Executive’s
taxable year following the taxable year in which the fees, costs and expenses
were incurred; provided, further, that the parties’ obligations pursuant to this
sentence shall terminate on the tenth (10th) anniversary of the date of
Executive’s termination of employment.  Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration, AAA’s
administrative fees, the fee of the arbitrator, and all other fees and costs,
shall be borne by the Company.  This Section 7 is intended to be the exclusive
method for resolving any and all claims by the parties against each other for
payment of damages under this Agreement or relating to Executive’s employment;
provided, however, that Executive shall retain the right to file administrative
charges with or seek relief through any government agency of competent
jurisdiction, and to participate in any government investigation, including but
not limited to (i) claims for workers’ compensation, state disability insurance
or unemployment insurance; (ii) claims for unpaid wages or waiting time
penalties brought before the California Division of Labor Standards Enforcement;
provided, however, that any appeal from an award or from denial of an award of
wages and/or waiting time penalties shall be arbitrated pursuant to the terms of
this Agreement; and (iii) claims for administrative relief from the United
States Equal Employment Opportunity Commission and/or the California Department
of Fair Employment and Housing (or any similar agency in any applicable
jurisdiction other than California); provided, further, that Executive shall not
be entitled to obtain any monetary relief through such agencies other than
workers’ compensation benefits or unemployment insurance benefits.  This
Agreement shall not limit either party’s right to obtain any provisional remedy,
including, without limitation, injunctive or similar relief, from any court of
competent jurisdiction as may be necessary to protect their rights and interests
pending the outcome of arbitration, including without limitation injunctive
relief, in any court of competent jurisdiction pursuant to California Code of
Civil Procedure § 1281.8 or any similar statute of an applicable
jurisdiction.  Seeking any such relief shall not be deemed to be a waiver of
such party’s right to compel arbitration.  Both Executive and the Company
expressly waive their right to a jury trial.

8.General Relationship.  Executive shall be considered an employee of the
Company within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.

9.Miscellaneous.

(a)Modification; Prior Claims.  This Agreement and the Proprietary Information
and Inventions Agreement set forth the entire understanding of the parties with
respect to the subject matter hereof and supersede all existing agreements
between them concerning such subject matter, including any offer letter provided
to Executive by the Company.  This Agreement may be amended or modified only
with the written consent of Executive and an authorized representative of the
Company.  No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.

13

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

(b)Assignment; Assumption by Successor.  The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company.  The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder.  As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.

(c)Survival.  The covenants, agreements, representations and warranties
contained in or made in Sections 3(g), 4, 5, 6, 7 and 9 of this Agreement shall
survive any Executive’s termination of employment.

(d)Third‑Party Beneficiaries.  This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

(e)Waiver.  The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

(f)Section Headings.  The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.

(g)Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (i) by personal delivery when delivered personally; (ii) by
overnight courier upon written verification of receipt; (iii) by email, telecopy
or facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (iv) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to Executive at the address
listed on the Company’s personnel records and to the Company at its principal
place of business, or such other address as either party may specify in writing.

(h)Severability.  All Sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
Sections, clauses or covenants were not contained herein.

(i)Governing Law and Venue.  This Agreement is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles

14

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

thereof.  Except as provided in Sections 5 and 7, any suit brought hereon shall
be brought in the state or federal courts sitting in San Diego County,
California, the parties hereto hereby waiving any claim or defense that such
forum is not convenient or proper.  Each party hereby agrees that any such court
shall have in personam jurisdiction over it and consents to service of process
in any manner authorized by California law.

(j)Non-transferability of Interest.  None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement shall be assignable
or transferable except through a testamentary disposition or by the laws of
descent and distribution upon the death of Executive.  Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

(k)Gender.  Where the context so requires, the use of the masculine gender shall
include the feminine and/or neuter genders and the singular shall include the
plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association.

(l)Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

(m)Construction.  The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto.  Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

(n)Withholding and Other Deductions.  All compensation payable to Executive
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.

(o)Code Section 409A.  

(i)This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the severance payments
payable under Sections 4(b)(ii) and 4(b)(iv) shall be paid no later than the
later of:  (A) the fifteenth (15th) day of the third month following Executive’s
first taxable year in which such amounts are no longer subject to a substantial
risk of forfeiture, and (B) the fifteenth (15th) day of the third month
following first taxable year of the Company in which such amounts are is no
longer subject to substantial risk of forfeiture, as determined in accordance
with Code Section 409A and any Treasury Regulations and other guidance issued
thereunder.  To the extent applicable, this Agreement shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder.  Each series of installment
payments made under this Agreement is hereby designated as a series of “separate
payments” within the meaning of Section 409A of the Code.   Notwithstanding
anything herein to the contrary, to the extent any payments to Executive
pursuant to Sections 4(b)(ii) or 4(b)(iv) constitute “non-qualified deferred
compensation” subject to Section 409A of the Code or are intended to be exempt
from

15

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

Section 409A of the Code pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii), then, to the extent required by Section 409A of the Code or
to satisfy such exception, no amount shall be payable pursuant to such sections
unless Executive's termination of employment constitutes a “separation from
service” with the Company (as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto) (a “Separation from
Service”).

(ii)If Executive is a “specified employee” (as defined in Section 409A of the
Code), as determined by the Company in accordance with Section 409A of the Code,
on the date of Executive’s Separation from Service, to the extent that the
payments or benefits under this Agreement constitute “non-qualified deferred
compensation” subject to Section 409A of the Code and the delayed payment or
distribution of all or any portion of such amounts to which Executive is
entitled under this Agreement is required in order to avoid a  prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, then such portion
deferred pursuant to this Section 9(o)(ii) shall be paid or distributed to
Executive in a lump sum on the earlier of (A) the date that is six (6) months
following Executive’s Separation from Service, (B) the date of Executive’s death
or (C) the earliest date as is permitted under Section 409A of the Code.  Any
remaining payments due under the Agreement shall be paid as otherwise provided
herein.

(iii)To the extent applicable, this Agreement shall be interpreted in accordance
with the applicable exemptions from Section 409A of the Code.  If Executive and
the Company determine that any payments or benefits payable under this Agreement
intended to comply with Sections 409A(a)(2), (3) and (4) of the Code do not
comply with Section 409A of the Code, Executive and the Company agree to amend
this Agreement, or take such other actions as Executive and the Company deem
reasonably necessary or appropriate, to comply with the requirements of Section
409A of the Code and the Treasury Regulations thereunder (and any applicable
transition relief) while preserving the economic agreement of the parties.  To
the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read in such a
manner that no payments payable under this Agreement shall be subject to an
“additional tax” as defined in Section 409A(a)(1)(B) of the Code.

(iv)Any reimbursement of expenses or in-kind benefits payable under this
Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses.  The amount of expenses reimbursed or in-kind benefits payable during
any taxable year of Executive’s shall not affect the amount eligible for
reimbursement or in-kind benefits payable in any other taxable year of
Executive’s, and Executive’s right to reimbursement for such amounts shall not
be subject to liquidation or exchange for any other benefit.

(v)In the event that the amounts payable under Section 4(b)(ii) or Section
4(b)(iv) constitute “non-qualified deferred compensation” subject to Section
409A of the Code and the timing of the delivery of Executive’s Release could
cause such amounts to be paid in one or another taxable year, then
notwithstanding the payment timing set forth in such sections, such amounts
shall not be payable until the later of (A) the payment date specified in such
section or (B) the first business day of the taxable year following Executive’s
termination of employment.

(Signature Page Follows)

 

16

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

Exhibit 10.1

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

Oncternal Therapeutics, Inc.

 

By: /s/ James B. BreitmeyerName: James B. Breitmeyer, M.D., Ph.D.Title:
President and CEO

 

 

Executive

 

 /s/ Frank Hsu 
Frank Hsu, M.D.

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

Exhibit 10.1

 

Exhibit A

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

This General Release of Claims (“Release”) is entered into as of this _____ day
of ________, ____, between Frank Hsu, M.D. (“Executive”), and Oncternal
Therapeutics, Inc., a Delaware corporation (the “Company”) (collectively
referred to herein as the “Parties”).

 

WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of August 26, 2019 (the “Agreement”);

 

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and

 

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he would not
otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

 

1.General Release of Claims by Executive.  

 

(a)Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Executive is or has been a participant by virtue
of his employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to the date hereof, arising directly or indirectly out of, relating to, or in
any other way involving in any manner whatsoever Executive’s employment by or
service to the Company or the termination thereof, including any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, and claims
of any kind

 

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

that may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq.; and the California Fair Employment
and Housing Act, California Government Code Section 12940, et seq.

 

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

 

 



(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 



 



(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

 

 



(iii)Claims pursuant to the terms and conditions of the federal law known as
COBRA;

 

 



(iv)Claims for indemnity under the bylaws of the Company, as provided for by
California law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company;

 

 



(v)Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Agreement;

 

 



(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission or the California Department of Fair Employment and
Housing or any other federal, state or local government agency claims of
discrimination, or from participating in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission or any other federal,
state or local government agency; provided, however, that Executive does release
his right to secure any damages for such alleged discriminatory treatment;

 

 



(vii)Claims Executive may have to vested or earned compensation and benefits;
and

 

 



(viii)Executive’s right to communicate or cooperate with any governmental
agency.

 

2

 

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

  

(b) EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

[Note:  Clauses (c), (d) and (e) apply only if Executive is age 40 or older at
time of termination]

 

(c)  Executive acknowledges that this Release was presented to him on the date
indicated above and that Executive is entitled to have [twenty-one
(21)][forty-five (45)] days’ time in which to consider it.  Executive further
acknowledges that the Company has advised him that he is waiving her rights
under the ADEA, and that Executive should consult with an attorney of his choice
before signing this Release, and Executive has had sufficient time to consider
the terms of this Release.  Executive represents and acknowledges that if
Executive executes this Release before [twenty-one (21)][forty-five (45)] days
have elapsed, Executive does so knowingly, voluntarily, and upon the advice and
with the approval of Executive’s legal counsel (if any), and that Executive
voluntarily waives any remaining consideration period.

 

(d)  Executive understands that after executing this Release, Executive has the
right to revoke it within seven (7) days after his execution of it.  Executive
understands that this Release will not become effective and enforceable unless
the seven (7) day revocation period passes and Executive does not revoke the
Release in writing.  Executive understands that this Release may not be revoked
after the seven (7) day revocation period has passed.  Executive also
understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven (7)
day period.

 

(e)  Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth (8th) day after his
execution of it, so long as Executive has not revoked it within the time period
and in the manner specified in clause (d) above.  

 

(f)Executive further understands that Executive will not be given any severance
benefits under the Agreement unless this Release is effective on or before the
date that is fifty-five (55) days following the date of Executive’s termination
of employment.

 

2.Whistleblower Provision. Nothing herein shall be construed to prohibit
Executive from communicating directly with, cooperating with, or providing
information to, any government regulator, including, but not limited to, the
U.S. Securities and Exchange Commission, the U.S.

3

 

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

Commodity Futures Trading Commission, or the U.S. Department of Justice.
Executive acknowledges that the Company has provided Executive with the
following notice of immunity rights in compliance with the requirements of the
Defend Trade Secrets Act: (i) Executive shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of
proprietary information of the Company that is made in confidence to a Federal,
State, or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, (ii) Executive shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of proprietary information of the Company that is made in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal and (iii) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the proprietary information to my attorney and use the proprietary
information in the court proceeding, if Executive files any document containing
the proprietary information under seal, and does not disclose the proprietary
information, except pursuant to court order.

2.Whistleblower Provision. Nothing herein shall be construed to prohibit
Executive from communicating directly with, cooperating with, or providing
information to, any government regulator, including, but not limited to, the
U.S. Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, or the U.S. Department of Justice. Executive acknowledges that the
Company has provided Executive with the following notice of immunity rights in
compliance with the requirements of the Defend Trade Secrets Act: (i) Executive
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of proprietary information of the Company that is
made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) Executive shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of proprietary
information of the Company that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal and (iii) if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the proprietary information
to my attorney and use the proprietary information in the court proceeding, if
Executive files any document containing the proprietary information under seal,
and does not disclose the proprietary information, except pursuant to court
order.

 

3.No Assignment.  Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees.  Executive agrees to
indemnify and hold harmless the Company Releasees from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any such assignment or transfer from Executive.

4.Severability.  In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

5.Interpretation; Construction.  The headings set forth in this Release are for
convenience only and shall not be used in interpreting this Agreement.  This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms.  Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release.  Either party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Release.

6.Governing Law and Venue.  This Release will be governed by and construed in
accordance with the laws of the United States of America and the State of
California applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof.  Any suit
brought hereon shall be brought in the state or federal courts sitting in San
Diego County, California, the Parties hereby waiving any claim or defense that
such forum is not convenient or proper.  Each party hereby agrees that any such
court shall have in

4

 

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

 

personam jurisdiction over it and consents to service of process in any manner
authorized by California law.

7.Entire Agreement.  This Release and the Agreement constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral.  This Release may be
amended or modified only with the written consent of Executive and an authorized
representative of the Company.  No oral waiver, amendment or modification will
be effective under any circumstances whatsoever.  

8.Counterparts.  This Release may be executed in multiple counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(Signature Page Follows)

 

 

 

5

 

 

US-DOCS\109442666.4

--------------------------------------------------------------------------------

Exhibit 10.1

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

ExecutiveOncternal Therapeutics, Inc.

 

By:  

Print Name:  Frank Hsu, M.D.Print Name:  

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US-DOCS\109442666.4